 Case 19-02556-LT7         Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-2    Pg. 1 of 3




 1    George Panagiotou (263172)
      2404 Broadway
 2
      San Diego, CA 92102
 3    Office: 858-300-0033
      george@olympuslawcorp.com
 4
 5    Law Office of Stephan A. Hoover
      Stephan A. Hoover, Esq. (299790)
 6
      stephan@hooverlawsd.com
 7    P.O. Box 723
 8    Carlsbad, CA 92018
      Telephone: (619) 500-4525
 9    Facsimile: (760) 687-0013
10
      Attorney for Debtor,
11    Bistermu Mora Salgado
12                       UNITED STATES BANKRUPTCY COURT
13                       SOUTHERN DISTRICT OF CALIFORNIA
14    In re                                             Case No. 19-02556-LT7
15            Bistermu Mora Salgado,                    Chapter: 7
16                          Debtor.                     Declaration of Stephan A. Hoover
       _____________________________
17                                                      in Support of Debtor’s Motion for
      Bistermu Mora Salgado,                            Sanctions for Violations of the
18                                                      Automatic Stay and Discharge
19            Movant,                                   Injunction Against Lendify
      vs.                                               Financial, LLC a/k/a Aura
20                                                      Financial, LLC
21    Lendify Financial, LLC,
22                                                      Date: April 2, 2020
              Respondent.
23                                                      Time: 10:00 a.m.
                                                        Dept: 3, Room 129
24
25
                                                        Judge: Hon. Laura S. Taylor
26
27
28
     DECLARATION OF S. HOOVER                   - i -                     Case no. 19-02556-LT7
 Case 19-02556-LT7       Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-2    Pg. 2 of 3




 1 I, STEPHAN A. HOOVER, declare as follows:
 2 1) I am an attorney and licensed to practice law in California and in this district
 3       court. I am an associate with the Law Office of Stephan A. Hoover (“SAH”),
 4       attorney for the debtor Bistermu Mora Salgado (“Debtor”). I am knowledgeable
 5       about the matters stated in this declaration and am competent to testify thereto.
 6       By making this declaration, I do not intend to waive attorney-client privilege.
 7 2) To date, Debtor has incurred attorneys’ fees and costs in pursuit of enforcement
 8       of the automatic stay and discharge in this case for the multiple hours spent by
 9       his attorneys working on this motion, order to show cause, and supporting
10       pleadings. Debtor is represented by George Panagiotou and Stephan A. Hoover.
11       Mr. Panagiotou’s and Mr. Hoover’s current billing rate is $315.00 per hour.
12       Mr. Panagiotou is an attorney working in bankruptcy and admitted to practice in
13       California since 2009. The billing rate for Mr. Panagiotou is $315.00 per hour
14       and in this matter at the time this is drafted has spent multiple hours in
15       consultation with the debtor and co-counsel in reasonable efforts to enforce the
16       automatic stay and discharge injunction. Mr. Hoover is an attorney at Law
17       Office of Stephan A. Hoover, working in consumer protection litigation and
18       bankruptcy litigation and admitted to practice in California since 2014. Mr.
19       Hoover is a member of the National Association of Consumer Bankruptcy
20       Attorneys an organization of attorneys that advocates for consumers nationwide
21       regarding bankruptcy matters and provides extensive training on consumer
22       bankruptcy litigation. The current billing rate for Mr. Hoover is $315.00 per
23       hour, and in this matter at the time this is drafted has spent multiple hours in
24       consultation with co-counsel and drafting these pleadings in reasonable efforts
25       to enforce the automatic stay and discharge injunction. With regard to costs,
26       these costs include the postage, service fees, research fees, etc. required for the
27       litigation.
28
     DECLARATION OF S. HOOVER                 - 1 -                     Case no. 19-02556-LT7
  Case 19-02556-LT7      Filed 02/14/20   Entered 02/14/20 19:40:25   Doc 17-2    Pg. 3 of 3




 1 3) The rates charged by Mr. Panagiotou and Mr. Hoover are the same they charge
 2       in non-contingent matters.
 3 4) I have provided a U.S. Consumer Law Attorney Fee Survey Report for 2013-2014,
 4       indicating that a fee rate of $257-$306 is average for a consumer attorney with
 5       one to five years’ experience in Southern California (Los Angeles Metro Area
 6       specified). A true and correct copy of excerpts from the 2013-2014 U.S.
 7       Consumer Law Attorney Fee Survey Report is attached hereto as Exhibit D and
 8       incorporated herein by this reference.
 9
10
11         I declare under penalty of perjury, pursuant to the law of the State of
12 California and the United States, that the foregoing statements are true and correct
13 to the best of my knowledge, information and belief. Executed this 8th day of
14 February, 2020 in Carlsbad, California.
15
16
17
18                                                    Law Office of Stephan A. Hoover
19
20 Date: February 8, 2020                      By: /s/ Stephan A. Hoover
                                                  Stephan A. Hoover
21
                                                  Attorney for Debtor
22
23
24
25
26
27
28
     DECLARATION OF S. HOOVER                 - 2 -                     Case no. 19-02556-LT7
